DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang (US 20200170564 A1, claims priority of  us-provisional-application US 62775117 December 4, 2018), and in view of Kuo (US 20190377969 A1).
Re Claim 1, Jiang discloses a method of visualizing at least one cosmetic skin attribute of a subject (see Jiang: e.g., --GUIs such as to request and display image(s) and skin sign diagnoses… A GUI may be provided showing the image (or normalized image). Input may be received such as from a pointing device or gesture to indicate or select one or more pixels of a region where a skin sign diagnosis was generated by the CNN. Pixels outside the indicated region may be blurred to highlight the pixels of the selected region using a mask and/or bounding box for the region. Rather than blurring, pixels outside the region such as within a border thereof (e.g. between 1 and X pixels) may be coloured using a highlighting colour to encircle the region, creating a halo effect. Pixels immediately adjacent the region may be darker (deeper in colour) and pixels further away (within the border) may be lighter in colour. Different sign signs may have different color borders. The skin sign diagnosis for the region may be displayed. Colour may be used to indicate a severity that is proportional to the skin sign diagnosis such a using a scaling factor. A single colour may be used for a particular skin sign diagnosis and its depth of colour (e.g. light to dark) adjusted proportional to a scale of the skin sign diagnosis.--, in [0093]-[0095]; also see some skin attributes exampled in Table 1, and Table, and in [0061]-[0062]);  the method comprising the steps of: 
a) obtaining a first digital image of at least a portion of a face of the subject, wherein the first digital image is selected from at least an area of an input image of the face (see Jiang: e.g., Fig. 1, and, --Images such as images of a face present one or more skin conditions in an encoded manner within pixels of the images. It is desired to provide a computer implemented method, a computing device, and other aspects that perform or enable performance of automatic image-based skin diagnostics using deep learning to decode the one or more skin conditions from the images.--, in [0004]-[0006], [0044]-[0045], and [0046]-[0055], and, -- Clinical example images (or extractions of particular affected regions) showing representative images of others illustrating each of the skin sign diagnosis (e.g. one for each severity and for each skin sign) may be presented as a comparator and such examples may be shown in a manner that respects the privacy of others. As further described below, a product and/or treatment recommendation may be presented.--, in [0094]-[0095]);
b) defining a plurality of tiles across the obtained first digital image (see Jiang: -- segmenting the image (or normalized image) for each (or at least one) of the N skin signs, indicating which region(s) of face relates to which skin sign. An extract from the image may be made such as using a bounding box and/or mask to isolate a region--, in [0095] {herein regions are tiles, defined by bounding boxes or marks});
c) analyzing the first digital image for each of the defined plurality of tiles for the at least one cosmetic skin attribute (see Jiang: e.g., -- “skin sign” or “sign” herein references a particular skin condition such as (but not limited to), nasolabial folds, variously located wrinkles; ptosis of the lower part of the face; sebaceous pores; whole face pigmentation; and vascular disorders. FIG. 1 is a photo composite 100 showing skin signs such as forehead wrinkles 102, glabellar wrinkles 104, underneath the eye wrinkles 106, nasolabial fold 108, wrinkles of the corner of the lip 110 and ptosis of the lower part of the face 112. The appearance of the human face undergoes structural changes that are induced by a variety of factors. These comprise chronological aging, photo-aging, food-related habits (anorexia or obesity), lifestyle factors (sleeping issues, smoking, alcoholism, etc.). These structural changes obviously most concern localized wrinkles (e.g., forehead, glabellar, upper-lip), but are often accompanied by a global sagging (ptosis) of the facial appearance (e.g., drooping eyelids, eye-sagging, ptosis of the neck) or presence of enlarged skin pores on the cheeks. All these changes, which may subtly progress through years and decades, are differently expressed according to gender and ethnicity. And they are accentuated by variable exposure(s) to sun (UV's) in addition to their well-known impacts (associated or not with aerial pollution) upon the skin pigmentation (lentigines, dark spots, skin darkening) or upon the vascular cutaneous network (redness, telangiectasia, etc.) [0029] Grading the various severities of some facial signs--, in [0028]-[0029]; and, -- given a facial image x 202, a neural network 204 of system 200 returns a vector of scores y 206 where y=f.sub.θ(x), and where f.sub.θ is the neural network 204 parameterized by θ. Each component of y 206 corresponds to a different skin sign. Other skin ratings or factors such as ethnicity may also be determined as described further.--, in [0028]-[0031], and, “image-based analysis” and, “skin signs” read on “cosmetic skin attribute(s)”);
Jiang however does explicitly disclose analyzing cosmetic skin attribute {for corresponding different skin signs},
Kou teaches analyzing the first digital image for each of the defined plurality of tiles for the at least one cosmetic skin attribute (see Kuo: e.g., -- The computing device generates a skin tone profile for pixels within the region of interest and displays a predetermined makeup product recommendation based on the skin tone profile.--, and, --the computing device 102 generates the skin tone profile by extracting an illumination layer and a reflectance layer from the pixels within the region of interest and generating the skin tone profile based on the reflectance layer. For some embodiments, the computing device 102 generates the skin tone profile by converting a detected skin tone from a first color space to a second color space based on a predefined transformation matrix or by mapping a detected skin tone from a first classification to a second classification based on a predefined lookup table. [0035] At block 360, the computing device 102 displays a predetermined makeup product recommendation based on the skin tone profile.--, in [0033]-[0035]; also see: --estimate attributes (e.g., skin tone) of the facial region of an individual depicted in a digital image. Therefore, there is a need for an improved system and method for estimating skin tone profiles.--, in [0003], , and, --the computing device 102 defines the region of interest by identifying locations of predetermined feature points within the facial region and defining a boundary of the region of interest based on the locations of the predetermined feature points.--, in [0028]-[0032]);
Jiang and Kuo are combinable as they are in the same field of endeavor: to assess facial skin conditions through analyzing face images. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Jiang’s method using Kuo’s teachings by including analyzing the first digital image for each of the defined plurality of tiles for the at least one cosmetic skin attribute to Jiang’s analyzing the first digital image in order to estimate attributes (e.g., skin tone) of the facial region of an individual depicted in a digital image, and to generates a skin tone profile for pixels within the region of interest and provide makeup product recommendation based on the skin tone profile (see Kuo: e.g. in abstract, [0028]-[0035]);
Jiang as modified by Kuo further disclose d) assigning a single degree of indicium uniquely to each tile, of the defined plurality of tiles, based on the analyzed at least one cosmetic skin attributes of the tile (see Jiang: e.g., -- “skin sign” or “sign” herein references a particular skin condition such as (but not limited to), nasolabial folds, variously located wrinkles; ptosis of the lower part of the face; sebaceous pores; whole face pigmentation; and vascular disorders. FIG. 1 is a photo composite 100 showing skin signs such as forehead wrinkles 102, glabellar wrinkles 104, underneath the eye wrinkles 106, nasolabial fold 108, wrinkles of the corner of the lip 110 and ptosis of the lower part of the face 112. The appearance of the human face undergoes structural changes that are induced by a variety of factors. These comprise chronological aging, photo-aging, food-related habits (anorexia or obesity), lifestyle factors (sleeping issues, smoking, alcoholism, etc.). These structural changes obviously most concern localized wrinkles (e.g., forehead, glabellar, upper-lip), but are often accompanied by a global sagging (ptosis) of the facial appearance (e.g., drooping eyelids, eye-sagging, ptosis of the neck) or presence of enlarged skin pores on the cheeks. All these changes, which may subtly progress through years and decades, are differently expressed according to gender and ethnicity. And they are accentuated by variable exposure(s) to sun (UV's) in addition to their well-known impacts (associated or not with aerial pollution) upon the skin pigmentation (lentigines, dark spots, skin darkening) or upon the vascular cutaneous network (redness, telangiectasia, etc.) [0029] Grading the various severities of some facial signs--, in [0028]-[0029]; and, -- given a facial image x 202, a neural network 204 of system 200 returns a vector of scores y 206 where y=f.sub.θ(x), and where f.sub.θ is the neural network 204 parameterized by θ. Each component of y 206 corresponds to a different skin sign. Other skin ratings or factors such as ethnicity may also be determined as described further…..This skin atlas standardized the visual gradings (and their respective scales of increased severities, i.e. 0 to 4, 5, 6 or 7) of more than 20 facial signs, in both genders of four ethnicities with age, through professionally processed photographs. Zooming on a given sign, irrespective of the global facial appearance, allowed skin experts to attribute, in blind, a grade to a facial sign within its respective scale of severity.--, in [0028]-[0031], and, “image-based analysis” and, “skin signs” read on “cosmetic skin attribute(s)”); and 
e) displaying at least some of the plurality of tiles each having uniquely assigned single degree of indicium to visualize at least one cosmetic skin attribute; wherein the displayed at least some of the plurality of tiles displays a cosmetic skin attribute condition that is better relative to a cosmetic skin attribute condition of a non-displayed tile of the plurality of tiles based on the analyzed at least one cosmetic skin attribute of the tile (see Jiang: e.g., --GUIs such as to request and display image(s) and skin sign diagnoses… A GUI may be provided showing the image (or normalized image). Input may be received such as from a pointing device or gesture to indicate or select one or more pixels of a region where a skin sign diagnosis was generated by the CNN. Pixels outside the indicated region may be blurred to highlight the pixels of the selected region using a mask and/or bounding box for the region. Rather than blurring, pixels outside the region such as within a border thereof (e.g. between 1 and X pixels) may be coloured using a highlighting colour to encircle the region, creating a halo effect. Pixels immediately adjacent the region may be darker (deeper in colour) and pixels further away (within the border) may be lighter in colour. Different sign signs may have different color borders. The skin sign diagnosis for the region may be displayed. Colour may be used to indicate a severity that is proportional to the skin sign diagnosis such a using a scaling factor. A single colour may be used for a particular skin sign diagnosis and its depth of colour (e.g. light to dark) adjusted proportional to a scale of the skin sign diagnosis.--, in [0093]-[0095]; also see some skin attributes exampled in Table 1, and Table, and in [0061]-[0062]).

Re Claim 2, Jiang as modified by Kuo further disclose wherein the displayed plurality of tiles comprises a first displayed tile and a second displayed tile, wherein there is a visual difference between the first displayed tile and the second displayed tile, wherein the first displayed tile displays a cosmetic skin attribute condition that is better than a cosmetic skin attribute condition of the second displayed tile based on at least one analyzed cosmetic skin attribute of the tile (see Jiang: e.g., --GUIs such as to request and display image(s) and skin sign diagnoses… A GUI may be provided showing the image (or normalized image). Input may be received such as from a pointing device or gesture to indicate or select one or more pixels of a region where a skin sign diagnosis was generated by the CNN. Pixels outside the indicated region may be blurred to highlight the pixels of the selected region using a mask and/or bounding box for the region. Rather than blurring, pixels outside the region such as within a border thereof (e.g. between 1 and X pixels) may be coloured using a highlighting colour to encircle the region, creating a halo effect. Pixels immediately adjacent the region may be darker (deeper in colour) and pixels further away (within the border) may be lighter in colour. Different sign signs may have different color borders. The skin sign diagnosis for the region may be displayed. Colour may be used to indicate a severity that is proportional to the skin sign diagnosis such a using a scaling factor. A single colour may be used for a particular skin sign diagnosis and its depth of colour (e.g. light to dark) adjusted proportional to a scale of the skin sign diagnosis.--, in [0093]-[0095]; also see some skin attributes exampled in Table 1, and Table, and in [0061]-[0062]).

 Re Claim 3, Jiang as modified by Kuo further disclose the obtained first digital image comprises at least one region of interest (ROD selected from the group consisting of a skin region around the eye (“eye region”), a skin region around the cheek (“cheek region”), a skin region around the mouth (“mouth region”), and combinations thereof (see Jiang: e.g., -- “skin sign” or “sign” herein references a particular skin condition such as (but not limited to), nasolabial folds, variously located wrinkles; ptosis of the lower part of the face; sebaceous pores; whole face pigmentation; and vascular disorders. FIG. 1 is a photo composite 100 showing skin signs such as forehead wrinkles 102, glabellar wrinkles 104, underneath the eye wrinkles 106, nasolabial fold 108, wrinkles of the corner of the lip 110 and ptosis of the lower part of the face 112. The appearance of the human face undergoes structural changes that are induced by a variety of factors. These comprise chronological aging, photo-aging, food-related habits (anorexia or obesity), lifestyle factors (sleeping issues, smoking, alcoholism, etc.). These structural changes obviously most concern localized wrinkles (e.g., forehead, glabellar, upper-lip), but are often accompanied by a global sagging (ptosis) of the facial appearance (e.g., drooping eyelids, eye-sagging, ptosis of the neck) or presence of enlarged skin pores on the cheeks. All these changes, which may subtly progress through years and decades, are differently expressed according to gender and ethnicity. And they are accentuated by variable exposure(s) to sun (UV's) in addition to their well-known impacts (associated or not with aerial pollution) upon the skin pigmentation (lentigines, dark spots, skin darkening) or upon the vascular cutaneous network (redness, telangiectasia, etc.) [0029] Grading the various severities of some facial signs--, in [0028]-[0029]; and, -- given a facial image x 202, a neural network 204 of system 200 returns a vector of scores y 206 where y=f.sub.θ(x), and where f.sub.θ is the neural network 204 parameterized by θ. Each component of y 206 corresponds to a different skin sign. Other skin ratings or factors such as ethnicity may also be determined as described further…..This skin atlas standardized the visual gradings (and their respective scales of increased severities, i.e. 0 to 4, 5, 6 or 7) of more than 20 facial signs, in both genders of four ethnicities with age, through professionally processed photographs. Zooming on a given sign, irrespective of the global facial appearance, allowed skin experts to attribute, in blind, a grade to a facial sign within its respective scale of severity.--, in [0028]-[0031]).

Re Claim 4, Jiang as modified by Kuo further disclose displaying the region of interest (ROD based on the plurality of tiles each having uniquely assigned single degree of indicium (see Jiang: e.g., --GUIs such as to request and display image(s) and skin sign diagnoses… A GUI may be provided showing the image (or normalized image). Input may be received such as from a pointing device or gesture to indicate or select one or more pixels of a region where a skin sign diagnosis was generated by the CNN. Pixels outside the indicated region may be blurred to highlight the pixels of the selected region using a mask and/or bounding box for the region. Rather than blurring, pixels outside the region such as within a border thereof (e.g. between 1 and X pixels) may be coloured using a highlighting colour to encircle the region, creating a halo effect. Pixels immediately adjacent the region may be darker (deeper in colour) and pixels further away (within the border) may be lighter in colour. Different sign signs may have different color borders. The skin sign diagnosis for the region may be displayed. Colour may be used to indicate a severity that is proportional to the skin sign diagnosis such a using a scaling factor. A single colour may be used for a particular skin sign diagnosis and its depth of colour (e.g. light to dark) adjusted proportional to a scale of the skin sign diagnosis.--, in [0093]-[0095]; also see some skin attributes exampled in Table 1, and Table, and in [0061]-[0062]).

Re Claim 5, Jiang as modified by Kuo further disclose displaying a comparison between the single degree of indicium for each tile of the defined plurality of tiles and a predetermined value associated with a defined population of people (see Jiang: e.g., --GUIs such as to request and display image(s) and skin sign diagnoses… A GUI may be provided showing the image (or normalized image). Input may be received such as from a pointing device or gesture to indicate or select one or more pixels of a region where a skin sign diagnosis was generated by the CNN. Pixels outside the indicated region may be blurred to highlight the pixels of the selected region using a mask and/or bounding box for the region. Rather than blurring, pixels outside the region such as within a border thereof (e.g. between 1 and X pixels) may be coloured using a highlighting colour to encircle the region, creating a halo effect. Pixels immediately adjacent the region may be darker (deeper in colour) and pixels further away (within the border) may be lighter in colour. Different sign signs may have different color borders. The skin sign diagnosis for the region may be displayed. Colour may be used to indicate a severity that is proportional to the skin sign diagnosis such a using a scaling factor. A single colour may be used for a particular skin sign diagnosis and its depth of colour (e.g. light to dark) adjusted proportional to a scale of the skin sign diagnosis.--, in [0093]-[0095]; also see some skin attributes exampled in Table 1, and Table, and in [0061]-[0062]).

Re Claim 6, Jiang as modified by Kuo further disclose interposing a second digital image of at least a portion of a face of the subject and said displayed plurality of tiles each having uniquely assigned single degree of indicium (see Jiang: e.g., --GUIs such as to request and display image(s) and skin sign diagnoses… A GUI may be provided showing the image (or normalized image). Input may be received such as from a pointing device or gesture to indicate or select one or more pixels of a region where a skin sign diagnosis was generated by the CNN. Pixels outside the indicated region may be blurred to highlight the pixels of the selected region using a mask and/or bounding box for the region. Rather than blurring, pixels outside the region such as within a border thereof (e.g. between 1 and X pixels) may be coloured using a highlighting colour to encircle the region, creating a halo effect. Pixels immediately adjacent the region may be darker (deeper in colour) and pixels further away (within the border) may be lighter in colour. Different sign signs may have different color borders. The skin sign diagnosis for the region may be displayed. Colour may be used to indicate a severity that is proportional to the skin sign diagnosis such a using a scaling factor. A single colour may be used for a particular skin sign diagnosis and its depth of colour (e.g. light to dark) adjusted proportional to a scale of the skin sign diagnosis.--, in [0093]-[0095]; also see some skin attributes exampled in Table 1, and Table, and in [0061]-[0062]). 

Re Claim 7, Jiang as modified by Kuo further disclose the cosmetic skin attribute is selected from the group consisting of skin purity, skin age, skin topography, skin tone, skin pigmentation, skin pores, skin inflammation, skin hydration, skin sebum level, acne, moles, skin radiance, skin shine, skin dullness, and skin barrier (see Jiang: e.g., -- “skin sign” or “sign” herein references a particular skin condition such as (but not limited to), nasolabial folds, variously located wrinkles; ptosis of the lower part of the face; sebaceous pores; whole face pigmentation; and vascular disorders. FIG. 1 is a photo composite 100 showing skin signs such as forehead wrinkles 102, glabellar wrinkles 104, underneath the eye wrinkles 106, nasolabial fold 108, wrinkles of the corner of the lip 110 and ptosis of the lower part of the face 112. The appearance of the human face undergoes structural changes that are induced by a variety of factors. These comprise chronological aging, photo-aging, food-related habits (anorexia or obesity), lifestyle factors (sleeping issues, smoking, alcoholism, etc.). These structural changes obviously most concern localized wrinkles (e.g., forehead, glabellar, upper-lip), but are often accompanied by a global sagging (ptosis) of the facial appearance (e.g., drooping eyelids, eye-sagging, ptosis of the neck) or presence of enlarged skin pores on the cheeks. All these changes, which may subtly progress through years and decades, are differently expressed according to gender and ethnicity. And they are accentuated by variable exposure(s) to sun (UV's) in addition to their well-known impacts (associated or not with aerial pollution) upon the skin pigmentation (lentigines, dark spots, skin darkening) or upon the vascular cutaneous network (redness, telangiectasia, etc.) [0029] Grading the various severities of some facial signs--, in [0028]-[0029]; and, -- given a facial image x 202, a neural network 204 of system 200 returns a vector of scores y 206 where y=f.sub.θ(x), and where f.sub.θ is the neural network 204 parameterized by θ. Each component of y 206 corresponds to a different skin sign. Other skin ratings or factors such as ethnicity may also be determined as described further…..This skin atlas standardized the visual gradings (and their respective scales of increased severities, i.e. 0 to 4, 5, 6 or 7) of more than 20 facial signs, in both genders of four ethnicities with age, through professionally processed photographs. Zooming on a given sign, irrespective of the global facial appearance, allowed skin experts to attribute, in blind, a grade to a facial sign within its respective scale of severity.--, in [0028]-[0031]; also see Kuo: e.g., -- The computing device generates a skin tone profile for pixels within the region of interest and displays a predetermined makeup product recommendation based on the skin tone profile.--, and, --the computing device 102 generates the skin tone profile by extracting an illumination layer and a reflectance layer from the pixels within the region of interest and generating the skin tone profile based on the reflectance layer. For some embodiments, the computing device 102 generates the skin tone profile by converting a detected skin tone from a first color space to a second color space based on a predefined transformation matrix or by mapping a detected skin tone from a first classification to a second classification based on a predefined lookup table. [0035] At block 360, the computing device 102 displays a predetermined makeup product recommendation based on the skin tone profile.--, in [0033]-[0035]; also see: --estimate attributes (e.g., skin tone) of the facial region of an individual depicted in a digital image. Therefore, there is a need for an improved system and method for estimating skin tone profiles.--, in [0003], , and, --the computing device 102 defines the region of interest by identifying locations of predetermined feature points within the facial region and defining a boundary of the region of interest based on the locations of the predetermined feature points.--, in [0028]-[0032]).

Re Claim 8,  Jiang as modified by Kuo further disclose the cosmetic skin attribute is a visually imperceivable cosmetic skin attribute that is not detectable by an unaided eye or a cosmetic skin attribute detectable visually by a consumer, but the consumer does not understand the cosmetic skin attribute (see Kuo: e.g., -- The computing device generates a skin tone profile for pixels within the region of interest and displays a predetermined makeup product recommendation based on the skin tone profile.--, and, --the computing device 102 generates the skin tone profile by extracting an illumination layer and a reflectance layer from the pixels within the region of interest and generating the skin tone profile based on the reflectance layer. For some embodiments, the computing device 102 generates the skin tone profile by converting a detected skin tone from a first color space to a second color space based on a predefined transformation matrix or by mapping a detected skin tone from a first classification to a second classification based on a predefined lookup table. [0035] At block 360, the computing device 102 displays a predetermined makeup product recommendation based on the skin tone profile.--, in [0033]-[0035]; also see Kuo: --estimate attributes (e.g., skin tone) of the facial region of an individual depicted in a digital image. Therefore, there is a need for an improved system and method for estimating skin tone profiles.--, in [0003], , and, --the computing device 102 defines the region of interest by identifying locations of predetermined feature points within the facial region and defining a boundary of the region of interest based on the locations of the predetermined feature points.--, in [0028]-[0032]).

Re Claim 9, Jiang as modified by Kuo further disclose the single degree of indicium is selected from the group consisting of a graphical symbol, a numerical value, a color code, illumination and combinations thereof (see Jiang: e.g., -- “skin sign” or “sign” herein references a particular skin condition such as (but not limited to), nasolabial folds, variously located wrinkles; ptosis of the lower part of the face; sebaceous pores; whole face pigmentation; and vascular disorders. FIG. 1 is a photo composite 100 showing skin signs such as forehead wrinkles 102, glabellar wrinkles 104, underneath the eye wrinkles 106, nasolabial fold 108, wrinkles of the corner of the lip 110 and ptosis of the lower part of the face 112. The appearance of the human face undergoes structural changes that are induced by a variety of factors. These comprise chronological aging, photo-aging, food-related habits (anorexia or obesity), lifestyle factors (sleeping issues, smoking, alcoholism, etc.). These structural changes obviously most concern localized wrinkles (e.g., forehead, glabellar, upper-lip), but are often accompanied by a global sagging (ptosis) of the facial appearance (e.g., drooping eyelids, eye-sagging, ptosis of the neck) or presence of enlarged skin pores on the cheeks. All these changes, which may subtly progress through years and decades, are differently expressed according to gender and ethnicity. And they are accentuated by variable exposure(s) to sun (UV's) in addition to their well-known impacts (associated or not with aerial pollution) upon the skin pigmentation (lentigines, dark spots, skin darkening) or upon the vascular cutaneous network (redness, telangiectasia, etc.) [0029] Grading the various severities of some facial signs--, in [0028]-[0029]; and, -- given a facial image x 202, a neural network 204 of system 200 returns a vector of scores y 206 where y=f.sub.θ(x), and where f.sub.θ is the neural network 204 parameterized by θ. Each component of y 206 corresponds to a different skin sign. Other skin ratings or factors such as ethnicity may also be determined as described further…..This skin atlas standardized the visual gradings (and their respective scales of increased severities, i.e. 0 to 4, 5, 6 or 7) of more than 20 facial signs, in both genders of four ethnicities with age, through professionally processed photographs. Zooming on a given sign, irrespective of the global facial appearance, allowed skin experts to attribute, in blind, a grade to a facial sign within its respective scale of severity.--, in [0028]-[0031]).

Re Claim 10, Jiang as modified by Kuo further disclose displaying at least one product recommendation item to treat the displayed cosmetic skin attribute (see Kuo: e.g., -- The computing device generates a skin tone profile for pixels within the region of interest and displays a predetermined makeup product recommendation based on the skin tone profile.--, and, --the computing device 102 generates the skin tone profile by extracting an illumination layer and a reflectance layer from the pixels within the region of interest and generating the skin tone profile based on the reflectance layer. For some embodiments, the computing device 102 generates the skin tone profile by converting a detected skin tone from a first color space to a second color space based on a predefined transformation matrix or by mapping a detected skin tone from a first classification to a second classification based on a predefined lookup table. [0035] At block 360, the computing device 102 displays a predetermined makeup product recommendation based on the skin tone profile.--, in [0033]-[0035]). 

Re Claim 11, Jiang as modified by Kuo further disclose (c) of analyzing, a Skin Attribute Index is generated as a probability value indicative of a condition of the cosmetic skin attribute of the at least one portion of skin of the subject relative to a defined population of people, preferably the Skin Attribute Index is generated as a function of an entropy value defined by F(Entropy Value) (see Jiang: e.g., -- The CNN may be one trained using multiple samples in the form (x.sub.i, y.sub.i), with x.sub.i being the i-th training image and y.sub.i being a corresponding vector of ground truth skin sign diagnoses; and trained to minimize a loss function for each respective branch of the N parallel skin sign branches and the further parallel branch for ethnicity. The CNN may be one further trained to minimize a loss function L, comprising a L2 loss function for each of the N respective skin sign branches in a weighted combination with a standard cross-entropy classification loss--, in [0009], -- the dependence of skin scores on ethnicity, there is defined a separate ethnicity prediction branch (one of the respective parallel branches 312) with its own component structure and an additional standard cross-entropy classification loss L.sub.ethnicity.--, in [0042]-[0045]); 
wherein said function is determined by a model established upon a training dataset wherein the training dataset comprises: (i) a plurality of color channel images of the defined population of people, wherein each of the plurality of color channel images comprises facial skin of a person in the defined population of people, wherein the facial skin comprises the cosmetic skin attribute; (ii) an associated class definition based on the cosmetic skin attribute (see Jiang: e.g., -- The CNN may be one trained using multiple samples in the form (x.sub.i, y.sub.i), with x.sub.i being the i-th training image and y.sub.i being a corresponding vector of ground truth skin sign diagnoses; and trained to minimize a loss function for each respective branch of the N parallel skin sign branches and the further parallel branch for ethnicity. The CNN may be one further trained to minimize a loss function L, comprising a L2 loss function for each of the N respective skin sign branches in a weighted combination with a standard cross-entropy classification loss--, in [0009], -- the dependence of skin scores on ethnicity, there is defined a separate ethnicity prediction branch (one of the respective parallel branches 312) with its own component structure and an additional standard cross-entropy classification loss L.sub.ethnicity.--, in [0042]-[0045]; also  see Kuo: e.g., -- The computing device generates a skin tone profile for pixels within the region of interest and displays a predetermined makeup product recommendation based on the skin tone profile.--, and, --the computing device 102 generates the skin tone profile by extracting an illumination layer and a reflectance layer from the pixels within the region of interest and generating the skin tone profile based on the reflectance layer. For some embodiments, the computing device 102 generates the skin tone profile by converting a detected skin tone from a first color space to a second color space based on a predefined transformation matrix or by mapping a detected skin tone from a first classification to a second classification based on a predefined lookup table. [0035] At block 360, the computing device 102 displays a predetermined makeup product recommendation based on the skin tone profile.--, in [0033]-[0035]).

Re Claim 12, Jiang as modified by Kuo further disclose the age of the subject and the average age of the defined population of people is each independently from 18 to 60 years, preferably from 20 to 40 years, more preferably 25 to 35 years, even more preferably 28 to 32 years (see Jiang: e.g., -- This skin atlas standardized the visual gradings (and their respective scales of increased severities, i.e. 0 to 4, 5, 6 or 7) of more than 20 facial signs, in both genders of four ethnicities with age, through professionally processed photographs. Zooming on a given sign, irrespective of the global facial appearance, allowed skin experts to attribute, in blind, a grade to a facial sign within its respective scale of severity…. a deep learning approach to skin diagnostics developed using data of females of different ages and ethnicities including the technical aspects of this approach and the results obtained. A comparisons with data obtained by expert grading (using skin atlases) is also presented --, in [0029]-[0030], and, -- Computing device 402 is configured to communicate with server 408 for example to provide skin diagnostic information and receive product/treatment recommendations responsive to a skin diagnosis and/or other information regarding the user e.g. age, gender, etc. Computing device 402 may be configured to communicate skin diagnostic information (which may include image data) to either or both of server 406 and 408, for example, to store in a data store (not shown). Server 408 (or another servicer not shown) may provide e-commerce services to sell recommended product(s).--, in [0067], and [0102]-[0105]).

Re Claim 13, Jiang discloses a method of visualizing at least one cosmetic skin attribute of a subject (see Jiang: e.g., --GUIs such as to request and display image(s) and skin sign diagnoses… A GUI may be provided showing the image (or normalized image). Input may be received such as from a pointing device or gesture to indicate or select one or more pixels of a region where a skin sign diagnosis was generated by the CNN. Pixels outside the indicated region may be blurred to highlight the pixels of the selected region using a mask and/or bounding box for the region. Rather than blurring, pixels outside the region such as within a border thereof (e.g. between 1 and X pixels) may be coloured using a highlighting colour to encircle the region, creating a halo effect. Pixels immediately adjacent the region may be darker (deeper in colour) and pixels further away (within the border) may be lighter in colour. Different sign signs may have different color borders. The skin sign diagnosis for the region may be displayed. Colour may be used to indicate a severity that is proportional to the skin sign diagnosis such a using a scaling factor. A single colour may be used for a particular skin sign diagnosis and its depth of colour (e.g. light to dark) adjusted proportional to a scale of the skin sign diagnosis.--, in [0093]-[0095]; also see some skin attributes exampled in Table 1, and Table, and in [0061]-[0062]);  the method comprising the steps of:
a) displaying a first digital image of at least a portion of a face of the subject (see Jiang: e.g., Fig. 1, and, --Images such as images of a face present one or more skin conditions in an encoded manner within pixels of the images. It is desired to provide a computer implemented method, a computing device, and other aspects that perform or enable performance of automatic image-based skin diagnostics using deep learning to decode the one or more skin conditions from the images.--, in [0004]-[0006], [0044]-[0045], and [0046]-[0055], and, -- Clinical example images (or extractions of particular affected regions) showing representative images of others illustrating each of the skin sign diagnosis (e.g. one for each severity and for each skin sign) may be presented as a comparator and such examples may be shown in a manner that respects the privacy of others. As further described below, a product and/or treatment recommendation may be presented.--, in [0094]-[0095]);
b) interposing a second digital image of at least a portion of a face of the subject and a plurality of tiles each having uniquely assigned single degree of indicium (see Jiang: e.g., --GUIs such as to request and display image(s) and skin sign diagnoses… A GUI may be provided showing the image (or normalized image). Input may be received such as from a pointing device or gesture to indicate or select one or more pixels of a region where a skin sign diagnosis was generated by the CNN. Pixels outside the indicated region may be blurred to highlight the pixels of the selected region using a mask and/or bounding box for the region. Rather than blurring, pixels outside the region such as within a border thereof (e.g. between 1 and X pixels) may be coloured using a highlighting colour to encircle the region, creating a halo effect. Pixels immediately adjacent the region may be darker (deeper in colour) and pixels further away (within the border) may be lighter in colour. Different sign signs may have different color borders. The skin sign diagnosis for the region may be displayed. Colour may be used to indicate a severity that is proportional to the skin sign diagnosis such a using a scaling factor. A single colour may be used for a particular skin sign diagnosis and its depth of colour (e.g. light to dark) adjusted proportional to a scale of the skin sign diagnosis.--, in [0093]-[0095]; also see some skin attributes exampled in Table 1, and Table, and in [0061]-[0062]); and 
c) displaying at least one region of interest (ROD of the at least a portion of a face of the subject based on the plurality of tiles each having uniquely assigned single degree of indicium on the second digital image (see Jiang: e.g., --GUIs such as to request and display image(s) and skin sign diagnoses… A GUI may be provided showing the image (or normalized image). Input may be received such as from a pointing device or gesture to indicate or select one or more pixels of a region where a skin sign diagnosis was generated by the CNN. Pixels outside the indicated region may be blurred to highlight the pixels of the selected region using a mask and/or bounding box for the region. Rather than blurring, pixels outside the region such as within a border thereof (e.g. between 1 and X pixels) may be coloured using a highlighting colour to encircle the region, creating a halo effect. Pixels immediately adjacent the region may be darker (deeper in colour) and pixels further away (within the border) may be lighter in colour. Different sign signs may have different color borders. The skin sign diagnosis for the region may be displayed. Colour may be used to indicate a severity that is proportional to the skin sign diagnosis such a using a scaling factor. A single colour may be used for a particular skin sign diagnosis and its depth of colour (e.g. light to dark) adjusted proportional to a scale of the skin sign diagnosis.--, in [0093]-[0095]; also see some skin attributes exampled in Table 1, and Table, and in [0061]-[0062]); and wherein the at least one ROI is selected from the group consisting of: a skin region around the eye, a skin region around the cheek, a skin region around the mouth, and combinations thereof (see Jiang: e.g., -- “skin sign” or “sign” herein references a particular skin condition such as (but not limited to), nasolabial folds, variously located wrinkles; ptosis of the lower part of the face; sebaceous pores; whole face pigmentation; and vascular disorders. FIG. 1 is a photo composite 100 showing skin signs such as forehead wrinkles 102, glabellar wrinkles 104, underneath the eye wrinkles 106, nasolabial fold 108, wrinkles of the corner of the lip 110 and ptosis of the lower part of the face 112. The appearance of the human face undergoes structural changes that are induced by a variety of factors. These comprise chronological aging, photo-aging, food-related habits (anorexia or obesity), lifestyle factors (sleeping issues, smoking, alcoholism, etc.). These structural changes obviously most concern localized wrinkles (e.g., forehead, glabellar, upper-lip), but are often accompanied by a global sagging (ptosis) of the facial appearance (e.g., drooping eyelids, eye-sagging, ptosis of the neck) or presence of enlarged skin pores on the cheeks. All these changes, which may subtly progress through years and decades, are differently expressed according to gender and ethnicity. And they are accentuated by variable exposure(s) to sun (UV's) in addition to their well-known impacts (associated or not with aerial pollution) upon the skin pigmentation (lentigines, dark spots, skin darkening) or upon the vascular cutaneous network (redness, telangiectasia, etc.) [0029] Grading the various severities of some facial signs--, in [0028]-[0029]; and, -- given a facial image x 202, a neural network 204 of system 200 returns a vector of scores y 206 where y=f.sub.θ(x), and where f.sub.θ is the neural network 204 parameterized by θ. Each component of y 206 corresponds to a different skin sign. Other skin ratings or factors such as ethnicity may also be determined as described further.--, in [0028]-[0031]);
wherein displaying comprises displaying two or three ROI, wherein one of the two or three ROIs has a different boundary line from each of the other ones of the two or three ROIs, wherein the displayed boundary line of the at least one of the three ROT is indicative of the at least one of the two or three ROI having a cosmetic skin attribute condition (see Jiang: e.g., --GUIs such as to request and display image(s) and skin sign diagnoses… A GUI may be provided showing the image (or normalized image). Input may be received such as from a pointing device or gesture to indicate or select one or more pixels of a region where a skin sign diagnosis was generated by the CNN. Pixels outside the indicated region may be blurred to highlight the pixels of the selected region using a mask and/or bounding box for the region. Rather than blurring, pixels outside the region such as within a border thereof (e.g. between 1 and X pixels) may be coloured using a highlighting colour to encircle the region, creating a halo effect. Pixels immediately adjacent the region may be darker (deeper in colour) and pixels further away (within the border) may be lighter in colour. Different sign signs may have different color borders. The skin sign diagnosis for the region may be displayed. Colour may be used to indicate a severity that is proportional to the skin sign diagnosis such a using a scaling factor. A single colour may be used for a particular skin sign diagnosis and its depth of colour (e.g. light to dark) adjusted proportional to a scale of the skin sign diagnosis.--, in [0093]-[0095]; also see some skin attributes exampled in Table 1, and Table, and in [0061]-[0062]);
Jiang however does not explicitly disclose ROI having a cosmetic skin attribute condition that is better relative to a cosmetic skin attribute of each of the other ones of the two or three ROL, 
Kuo teaches ROI having a cosmetic skin attribute condition that is better relative to a cosmetic skin attribute of each of the other ones of the two or three ROL (see Kuo: e.g., -- The computing device generates a skin tone profile for pixels within the region of interest and displays a predetermined makeup product recommendation based on the skin tone profile.--, and, --the computing device 102 generates the skin tone profile by extracting an illumination layer and a reflectance layer from the pixels within the region of interest and generating the skin tone profile based on the reflectance layer. For some embodiments, the computing device 102 generates the skin tone profile by converting a detected skin tone from a first color space to a second color space based on a predefined transformation matrix or by mapping a detected skin tone from a first classification to a second classification based on a predefined lookup table. [0035] At block 360, the computing device 102 displays a predetermined makeup product recommendation based on the skin tone profile.--, in [0033]-[0035]; also see: --estimate attributes (e.g., skin tone) of the facial region of an individual depicted in a digital image. Therefore, there is a need for an improved system and method for estimating skin tone profiles.--, in [0003], , and, --the computing device 102 defines the region of interest by identifying locations of predetermined feature points within the facial region and defining a boundary of the region of interest based on the locations of the predetermined feature points.--, in [0028]-[0032]); 
Jiang and Kuo are combinable as they are in the same field of endeavor: to assess facial skin conditions through analyzing face images. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Jiang’s method using Kuo’s teachings by including ROI having a cosmetic skin attribute condition that is better relative to a cosmetic skin attribute of each of the other ones of the two or three ROL to Jiang’s selecting ROI in order to estimate attributes (e.g., skin tone) of the facial region of an individual depicted in a digital image, and to generates a skin tone profile for pixels within the region of interest and provide makeup product recommendation based on the skin tone profile (see Kuo: e.g. in abstract, [0028]-[0035]).

Re Claim 14, Jiang discloses a graphical user interface for providing a product recommendation to treat at least one cosmetic skin attribute, the graphical user interface being on a portable electronic apparatus including a touch screen display/display with an input device and an image obtaining device (see Jiang: e.g., --GUIs such as to request and display image(s) and skin sign diagnoses… A GUI may be provided showing the image (or normalized image). Input may be received such as from a pointing device or gesture to indicate or select one or more pixels of a region where a skin sign diagnosis was generated by the CNN. Pixels outside the indicated region may be blurred to highlight the pixels of the selected region using a mask and/or bounding box for the region. Rather than blurring, pixels outside the region such as within a border thereof (e.g. between 1 and X pixels) may be coloured using a highlighting colour to encircle the region, creating a halo effect. Pixels immediately adjacent the region may be darker (deeper in colour) and pixels further away (within the border) may be lighter in colour. Different sign signs may have different color borders. The skin sign diagnosis for the region may be displayed. Colour may be used to indicate a severity that is proportional to the skin sign diagnosis such a using a scaling factor. A single colour may be used for a particular skin sign diagnosis and its depth of colour (e.g. light to dark) adjusted proportional to a scale of the skin sign diagnosis.--, in [0093]-[0095]; also see some skin attributes exampled in Table 1, and Table, and in [0061]-[0062]; also see: --provides a treatment product selector responsive to at least some of the N skin sign diagnoses to obtain a recommendation for at least one of a product and a treatment plan.--, in [0013], and, --An application may be provided to perform the skin diagnostics, suggest one or more products and monitor skin changes following one or more application of the product (which may define treatment sessions in a treatment plan) over a time period. The computer application may provide workflow such as a series of instructive graphical user interfaces (GUIs) and/or other user interfaces, which are typically interactive and receive user input, to perform any of the following activities: [0071] skin diagnostics; [0072] product recommendation such as for a treatment plan; [0073] product purchase or other acquisition; [0074] reminding, instructing and/or recording (e.g. logging) product application for respective treatment sessions; [0075] subsequent (e.g. one or more follow up) skin diagnostics; and [0076] present results (e.g. comparative results)--, in [0070]-[0075]; and, -- Computing device 402 may generate output for display on a screen of gesture-based I/O device 506 or in some examples, for display by a projector, monitor or other display device. It will be understood that gesture-based I/O device 506 may be configured using a variety of technologies (e.g. in relation to input capabilities: resistive touchscreen, a surface acoustic wave touchscreen, a capacitive touchscreen, a projective capacitance touchscreen, a pressure-sensitive screen, an acoustic pulse recognition touchscreen, or another presence-sensitive screen technology; and in relation to output capabilities: a liquid crystal display (LCD), light emitting diode (LED) display, organic light-emitting diode (OLED) display, dot matrix display, e-ink, or similar monochrome or color display).--, in [0084]-[0085]), the graphical user interface comprising:
a first area of the touch screen display displaying a first digital image of at least a portion of a face of the subject obtained from the image obtaining device and a second digital image interposed on the first digital image, the second digital image having the at least a portion of a face of the subject and said displayed plurality of tiles each having uniquely assigned single degree of indicium (see Jiang: e.g., --GUIs such as to request and display image(s) and skin sign diagnoses… A GUI may be provided showing the image (or normalized image). Input may be received such as from a pointing device or gesture to indicate or select one or more pixels of a region where a skin sign diagnosis was generated by the CNN. Pixels outside the indicated region may be blurred to highlight the pixels of the selected region using a mask and/or bounding box for the region. Rather than blurring, pixels outside the region such as within a border thereof (e.g. between 1 and X pixels) may be coloured using a highlighting colour to encircle the region, creating a halo effect. Pixels immediately adjacent the region may be darker (deeper in colour) and pixels further away (within the border) may be lighter in colour. Different sign signs may have different color borders. The skin sign diagnosis for the region may be displayed. Colour may be used to indicate a severity that is proportional to the skin sign diagnosis such a using a scaling factor. A single colour may be used for a particular skin sign diagnosis and its depth of colour (e.g. light to dark) adjusted proportional to a scale of the skin sign diagnosis.--, in [0093]-[0095]; also see some skin attributes exampled in Table 1, and Table, and in [0061]-[0062]; also see: --provides a treatment product selector responsive to at least some of the N skin sign diagnoses to obtain a recommendation for at least one of a product and a treatment plan.--, in [0013], and, --An application may be provided to perform the skin diagnostics, suggest one or more products and monitor skin changes following one or more application of the product (which may define treatment sessions in a treatment plan) over a time period. The computer application may provide workflow such as a series of instructive graphical user interfaces (GUIs) and/or other user interfaces, which are typically interactive and receive user input, to perform any of the following activities: [0071] skin diagnostics; [0072] product recommendation such as for a treatment plan; [0073] product purchase or other acquisition; [0074] reminding, instructing and/or recording (e.g. logging) product application for respective treatment sessions; [0075] subsequent (e.g. one or more follow up) skin diagnostics; and [0076] present results (e.g. comparative results)--, in [0070]-[0075]; and, -- Computing device 402 may generate output for display on a screen of gesture-based I/O device 506 or in some examples, for display by a projector, monitor or other display device. It will be understood that gesture-based I/O device 506 may be configured using a variety of technologies (e.g. in relation to input capabilities: resistive touchscreen, a surface acoustic wave touchscreen, a capacitive touchscreen, a projective capacitance touchscreen, a pressure-sensitive screen, an acoustic pulse recognition touchscreen, or another presence-sensitive screen technology; and in relation to output capabilities: a liquid crystal display (LCD), light emitting diode (LED) display, organic light-emitting diode (OLED) display, dot matrix display, e-ink, or similar monochrome or color display).--, in [0084]-[0085]);
a second area of the touch screen display different from the first area, the second area displaying a selectable icon for receiving a user input (see Jiang: e.g., --GUIs such as to request and display image(s) and skin sign diagnoses… A GUI may be provided showing the image (or normalized image). Input may be received such as from a pointing device or gesture to indicate or select one or more pixels of a region where a skin sign diagnosis was generated by the CNN. Pixels outside the indicated region may be blurred to highlight the pixels of the selected region using a mask and/or bounding box for the region. Rather than blurring, pixels outside the region such as within a border thereof (e.g. between 1 and X pixels) may be coloured using a highlighting colour to encircle the region, creating a halo effect. Pixels immediately adjacent the region may be darker (deeper in colour) and pixels further away (within the border) may be lighter in colour. Different sign signs may have different color borders. The skin sign diagnosis for the region may be displayed. Colour may be used to indicate a severity that is proportional to the skin sign diagnosis such a using a scaling factor. A single colour may be used for a particular skin sign diagnosis and its depth of colour (e.g. light to dark) adjusted proportional to a scale of the skin sign diagnosis.--, in [0093]-[0095]; also see some skin attributes exampled in Table 1, and Table, and in [0061]-[0062]; also see: --provides a treatment product selector responsive to at least some of the N skin sign diagnoses to obtain a recommendation for at least one of a product and a treatment plan.--, in [0013], and, --An application may be provided to perform the skin diagnostics, suggest one or more products and monitor skin changes following one or more application of the product (which may define treatment sessions in a treatment plan) over a time period. The computer application may provide workflow such as a series of instructive graphical user interfaces (GUIs) and/or other user interfaces, which are typically interactive and receive user input, to perform any of the following activities: [0071] skin diagnostics; [0072] product recommendation such as for a treatment plan; [0073] product purchase or other acquisition; [0074] reminding, instructing and/or recording (e.g. logging) product application for respective treatment sessions; [0075] subsequent (e.g. one or more follow up) skin diagnostics; and [0076] present results (e.g. comparative results)--, in [0070]-[0075]; and, -- Computing device 402 may generate output for display on a screen of gesture-based I/O device 506 or in some examples, for display by a projector, monitor or other display device. It will be understood that gesture-based I/O device 506 may be configured using a variety of technologies (e.g. in relation to input capabilities: resistive touchscreen, a surface acoustic wave touchscreen, a capacitive touchscreen, a projective capacitance touchscreen, a pressure-sensitive screen, an acoustic pulse recognition touchscreen, or another presence-sensitive screen technology; and in relation to output capabilities: a liquid crystal display (LCD), light emitting diode (LED) display, organic light-emitting diode (OLED) display, dot matrix display, e-ink, or similar monochrome or color display).--, in [0084]-[0085]);
Jiang however does not explicitly disclose an image of at least one product recommendation item to treat the displayed cosmetic skin attribute is displayed on the touch screen display if the user activates the selectable icon,
Kou teaches an image of at least one product recommendation item to treat the displayed cosmetic skin attribute is displayed on the touch screen display if the user activates the selectable icon (see Kuo: e.g., -- The computing device generates a skin tone profile for pixels within the region of interest and displays a predetermined makeup product recommendation based on the skin tone profile.--, and, --the computing device 102 generates the skin tone profile by extracting an illumination layer and a reflectance layer from the pixels within the region of interest and generating the skin tone profile based on the reflectance layer. For some embodiments, the computing device 102 generates the skin tone profile by converting a detected skin tone from a first color space to a second color space based on a predefined transformation matrix or by mapping a detected skin tone from a first classification to a second classification based on a predefined lookup table. [0035] At block 360, the computing device 102 displays a predetermined makeup product recommendation based on the skin tone profile.--, in [0033]-[0035]; also see: --estimate attributes (e.g., skin tone) of the facial region of an individual depicted in a digital image. Therefore, there is a need for an improved system and method for estimating skin tone profiles.--, in [0003], , and, --the computing device 102 defines the region of interest by identifying locations of predetermined feature points within the facial region and defining a boundary of the region of interest based on the locations of the predetermined feature points.--, in [0028]-[0032]);
Jiang and Kuo are combinable as they are in the same field of endeavor: to assess facial skin conditions through analyzing face images. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Jiang’s method using Kuo’s teachings by including an image of at least one product recommendation item to treat the displayed cosmetic skin attribute is displayed on the touch screen display if the user activates the selectable icon to Jiang’s recommendation of treatments in order to estimate attributes (e.g., skin tone) of the facial region of an individual depicted in a digital image, and to generates a skin tone profile for pixels within the region of interest and provide makeup product recommendation based on the skin tone profile (see Kuo: e.g. in abstract, [0028]-[0035]).

Re Claim 15, Jiang as modified by Kuo further disclose the at least one cosmetic skin attribute is a visually imperceivable cosmetic skin attribute, wherein the visually imperceivable cosmetic skin attribute is a cosmetic skin attribute which is not detectable by an unaided eye, or a cosmetic skin attribute detectable visually by a consumer but the consumer does not understand the cosmetic skin attribute (see Kuo: e.g., -- The computing device generates a skin tone profile for pixels within the region of interest and displays a predetermined makeup product recommendation based on the skin tone profile.--, and, --the computing device 102 generates the skin tone profile by extracting an illumination layer and a reflectance layer from the pixels within the region of interest and generating the skin tone profile based on the reflectance layer. For some embodiments, the computing device 102 generates the skin tone profile by converting a detected skin tone from a first color space to a second color space based on a predefined transformation matrix or by mapping a detected skin tone from a first classification to a second classification based on a predefined lookup table. [0035] At block 360, the computing device 102 displays a predetermined makeup product recommendation based on the skin tone profile.--, in [0033]-[0035]; also see Kuo: --estimate attributes (e.g., skin tone) of the facial region of an individual depicted in a digital image. Therefore, there is a need for an improved system and method for estimating skin tone profiles.--, in [0003], , and, --the computing device 102 defines the region of interest by identifying locations of predetermined feature points within the facial region and defining a boundary of the region of interest based on the locations of the predetermined feature points.--, in [0028]-[0032]).










Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI WEN YANG whose telephone number is (571)270-5670.  The examiner can normally be reached on 8:00 - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WEI WEN YANG/Primary Examiner, Art Unit 2667